Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deshimaru (US 2012/0277134 A1) and Saccomando et al (US 2014/0107001 A1).
Regarding claims 1-14, Deshimaru teaches a lubricant composition (abstract) for an automatic transmission, motor and as a cooling mechanism (p 1-2) for a hybrid vehicle. The lubricant contains:
A. A base oil, see p 15-18. This a viscosity of 3 to 8 cSt at 100C, the examples use one at 10 cSt, see p 50.
B. A neutral phosphorous compound, see p 22. This is used in the amount of 200 to 1000 ppm, see p 25.
C. An acidic phosphorous compound used in the amount of 50 to 250 ppm , see p 30. The examples use 50-100 ppm, see table 1 under p 60. These exactly match the Markush structure of claim 3, see p 26-27.
D. A sulfur compound exactly matching the Markush structure of claim 4, see p 32. This I used in the amount of 125 ppm to 500 ppm sulfur, see p 26.
E. Other additives known in the art, see p 37.
These additives and base oil are blended together to form lubricant.
The lubricant composition has a volume resistivity over 1.5 * 10^11, see table 1. The wear scar test is 0.59 or less, see table 1.
Deshimaru does not specifically state the amount of possible detergent in the lubricant composition.
Saccomando teaches a lubricant composition (abstract) for use in a hybrid vehicle (p 76).
The lubricant contains a detergent used in the amount of 1 to 150 ppm metal (calcium), see p 68. The TBN of the oil of up to 600. The detergent is a salicylate, phenate or sulfonate. See p 62-63.
\In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the detergent of Saccomando in the invention of Deshimaru. 
The ratio of metal salt to sulfur in the combined invention (D/E) is between 3 and 20 with the range of use taught.
The ISOT test results for the composition are not discussed in Deshimaru. However, as set forth in MPEP 2112, where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103, expressed as a 102/103 rejection. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103 and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). Further, "when the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775,227 USPQ 773 (Fed. Cir. 1985). 
The USPTO has a sound basis for believing the components of the prior art and the instant application are the same. The same base oil and additives are used in the same amount with the same ratios. The examiner notes that the other physical 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C CAMPANELL/Examiner, Art Unit 1771                                                                                                                                                                                                        

/PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771